Proceeding under article 78 of the Civil Practice Aet, to annul a determination of the respondent, New York State Liquor Authority, made August 8, 1962 after a hearing, which suspended for a period of 10 days the petitioner’s retail off-premises liquor store license, on the ground that it had violated the statute (Alcoholic Beverage Control Law, § 65, subd. 1) by selling an alcoholic beverage to a minor “ actually or apparently under the age of eighteen years”. By order of the Supreme Court, Nassau County, dated August 30, 1962, the proceeding has been transferred to this court for disposition (Civ. Prac. Act, § 1296). Determination annulled, without costs. On the record here presented, it is our opinion that there is no substantial proof to sustain the Authority’s determination. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.